tcmemo_2012_261 united_states tax_court anthony tesoriero petitioner v commissioner of internal revenue respondent docket no filed date r determined a tax_deficiency an accuracy-related_penalty pursuant to sec_6662 and an addition_to_tax pursuant to sec_6651 for p’s tax_year the deficiency stems from r’s disallowance of certain deductions taken by a wholly owned s_corporation thus increasing p’s flowthrough income and from r’s determination that p received other income the parties stipulated p’s tax_deficiency and the accuracy-related_penalty leaving only the sec_6651 addition_to_tax in dispute held p is liable for the sec_6651 addition_to_tax steven aaron horowitz for petitioner marco franco brian j bilheimer and lydia a branche for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an income_tax deficiency a sec_6662 accuracy-related_penalty and an addition_to_tax under sec_6651 for failure to timely file a federal_income_tax return that respondent determined for the taxable_year after concessions the sole remaining issue before the court is whether petitioner is liable for a sec_6651 addition_to_tax for failure to timely file his federal_income_tax return findings_of_fact some of the facts have been stipulated the stipulation of facts with accompanying exhibits and the stipulation of settled issues are incorporated herein 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency dated date respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 respondent based his determination on a dollar_figure increase in flowthrough income from petitioner’s s_corporation and a dollar_figure increase in other income on date the parties submitted to the court a stipulation of settled issues per this stipulation the parties agreed that the increase in flowthrough income should be dollar_figure that the increase in other income should be dollar_figure and that the sec_6662 penalty applies only to the increase in flowthrough income by this reference at the time the petition was filed petitioner resided in new york jack m portney and his certified public accounting firm portney co firm prepared petitioner’s return the firm generally employed around accountants and support staffers mr portney is a certified_public_accountant has practiced as such since and has handled petitioner’s tax matters for about years mr portney’s firm prepares roughly big_number tax returns per year of those returns to are filed on extension using forms application_for automatic_extension of time to file u s individual_income_tax_return mr portney’s practice was to file a form_4868 for petitioner every year petitioner filed his return after obtaining an automatic_extension in mr portney’s firm prepared a single form_4868 for both petitioner and eleanor tesoriero with respect to their returns the form_4868 showed an estimated_tax liability of dollar_figure which mr portney arrived at solely by looking at the amount of petitioner’s estimated_tax payments mr portney never asked petitioner what he believed his income_tax_liability would be because mr portney had not yet received petitioner’s form_w-2 wage and tax statement mr 3petitioner’s marriage to ms tesoriero was dissolved by judicial decree on date mr portney was unaware that ms tesoriero would be filing her federal tax_return separately and had chosen a different tax preparer portney did not adjust the estimated_tax liability for wage income and did not adjust the total payments for withholding credits nor did he adjust any entries to reflect ms tesoriero’s income despite the fact that he knew she was employed by petitioner’s corporation after reviewing the form_4868 mr portney placed it on top of an envelope with other extension requests for other clients to be sent to the same internal_revenue_service irs service_center the accounting firm’s usual custom and practice is that the secretary seals the envelope and affixes postage mr portney does not personally mail any of the extension requests but he ensures that the secretary takes the mail downstairs to the mailbox he does not actually see the mail placed in the mailbox mr portney’s firm does not mail extension requests via certified or registered mail it mails forms by regular mail with postage paid using a postage meter and does not keep records of mailing or postage meter logs on august petitioner mailed his federal_income_tax return and respondent received that return on date respondent’s records do not reflect the receipt of a form_4868 for either petitioner or his former spouse thus respondent determined that petitioner’s return was not timely filed on date respondent mailed to petitioner a notice_of_deficiency for the taxable_year determining among other items an addition_to_tax for failure to timely file the return petitioner on date timely filed a petition for redetermination with this court a trial was held on date in new york new york opinion respondent bears the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the addition_to_tax see higbee v commissioner t c pincite the burden of establishing that the deficiency was due to reasonable_cause rather than willful neglect remains with petitioner see id pincite 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir as a general_rule any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 returns for calendar_year individual taxpayers are due on april of the year following the tax_year sec_6072 if a taxpayer fails to file a return on time sec_6651 imposes an addition_to_tax of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate this penalty rate will be reduced by for any month or fraction thereof that the sec_6651 addition_to_tax is also applied see sec_6651 the penalty will not apply if the taxpayer shows that the failure is due to reasonable_cause and not due to willful neglect sec_6651 the parties do not dispute that respondent received the return on date respondent produced records showing that the irs did not receive an extension request thus respondent has met his burden of production petitioner bears the burden of proving either timely filing or reasonable_cause and lack of willful neglect see higbee v commissioner t c pincite while individuals generally must file their returns by april a taxpayer with respect to a taxable_year could at that time obtain an automatic four- month extension of time for filing until august sec_1_6081-4 income_tax regs the taxpayer was required to file an application on form_4868 by the original deadline for filing the return and show an estimate of the full amount of tax for the year sec_1_6081-4 and income_tax regs a filing is not complete until the document is delivered and received 241_us_73 thus a form_4868 cannot be properly filed until it is delivered and received at the appropriate internal_revenue_service location spanner v commissioner tcmemo_1988_435 irs records reflect that it never received petitioner’s form_4868 sec_7502 creates a presumption of delivery if the taxpayer sends the filing or other document via certified or registered mail such mailing methods along with proof that the taxpayer properly addressed the mailing provide prima facie evidence of delivery sec_7502 sec_301_7502-1 proced admin regs mr portney’s firm does not mail forms via certified or registered mail nor does it use an authorized private delivery service see sec_7502 so petitioner must look elsewhere to establish proof of delivery this court has allowed taxpayers to prove delivery through other extrinsic evidence such as testimony that they mailed the document 92_tc_793 aff’d 909_f2d_1155 8th cir in certain circumstances therefore taxpayers may prove delivery thus filing through testimony but as we have cautioned taxpayers in the past when a return is not sent by registered or certified mail it is the taxpayer not the government that bears the risk of nondelivery 90_tc_947 in addition because this case is appealable absent stipulation to the contrary to the court_of_appeals for the second circuit we follow any decision of that court that is squarely on point 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the second circuit has held that sec_7502 provides the sole exception to the requirement of physical delivery 599_f2d_44 2d cir extrinsic evidence other than proof of mailing via registered or certified mail cannot help petitioner prove receipt by respondent id see also 13_f3d_49 2d cir mr portney testified at length as to his office’s procedures for mailing forms to the irs although we do not doubt the veracity of mr portney’s testimony that his office followed established custom and practice such testimony is irrelevant in a case appealable in the second circuit mr portney did not mail the form_4868 via certified or registered mail nor did he use an authorized private delivery service therefore sec_7502 does not create a presumption of delivery because we cannot establish that respondent ever received the form 4respondent contends for the first time in his posttrial reply brief that sec_301_7502-1 proced admin regs promulgated in and effective september controls see fed reg date because we are constrained by precedent of the second circuit that reaches the same conclusion we need not address this argument we cannot find that petitioner timely filed a valid extension request because the purported form_4868 was not valid petitioner did not timely file his tax_return we next address petitioner’s argument that his failure to timely file was due to reasonable_cause and not willful neglect reasonable_cause may exist where a taxpayer is unable to file the return within the prescribed time despite exercising ordinary business care and prudence sec_301_6651-1 proced admin regs willful neglect is a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause_generally exists as a result of factors beyond a taxpayer’s power to control for example unavoidable postal delays timely filing of a return with the wrong irs office death or serious illness of the taxpayer or a member of his immediate_family taxpayer’s unavoidable absence from the united_states destruction by casualty of taxpayer’s records or place of business and reliance on the erroneous advice of an irs officer_or_employee 114_f3d_366 2d cir aff’g tcmemo_1995_547 see also 137_tc_8 5thus we need not reach respondent’s alternative argument that the form_4868 is void due to a failure to make a good-faith attempt to estimate petitioner’s tax_liability petitioner contends that he relied upon advice from his accountant that the return was not due until date and that this reliance gives him reasonable_cause when an accountant or attorney advises a taxpayer on a matter of tax law such as whether a liability exists it is reasonable for the taxpayer to rely on that advice boyle u s pincite taxpayers may also rely on an adviser’s statement that no return at all is due see mcmahan v commissioner f 3d pincite reliance on a mistaken legal opinion of a competent tax adviser--a lawyer or accountant--that it was unnecessary to file a return constitutes reasonable_cause but t he failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 boyle u s pincite see also grossman v commissioner tcmemo_1986_439 often the outcome in cases such as this turns on whether the taxpayer relied on advice that no return was due or whether the taxpayer relied on the adviser to timely file the return grossman v commissioner tcmemo_1986_439 this case presents the latter issue as there is no doubt that petitioner was required to file a return and mr portney did not advise petitioner otherwise petitioner relied on mr portney to timely file the request for an extension we have observed that a n agent’s failure_to_file an extension request is tantamount to an agent’s failure_to_file a return mcmahan v commissioner tcmemo_1995_547 thus petitioner can no more rely on mr portney to file the extension than to file the return furthermore the court_of_appeals for the second circuit has held that reliance upon an adviser to file an extension request does not constitute reasonable_cause mcmahan v commissioner f 3d pincite thus petitioner’s reliance upon mr portney does not constitute reasonable_cause petitioner is liable for the sec_6651 addition_to_tax for failure to timely file a return the court has considered all of petitioner’s contentions argument requests and statements to the extent not discussed herein we conclude that they are merit less moot or irrelevant to reflect the foregoing and concessions by the parties decision will be entered under rule 6even if reliance on an adviser could constitute reasonable_cause given these facts petitioner did not produce evidence of such reliance petitioner never requested that mr portney file an extension request nor did petitioner present evidence that he followed up with mr portney to ensure that the extension request was filed mr portney did not call petitioner to inform him that an extension request had been filed
